Citation Nr: 1129007	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-05 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The matter is now handled by the RO in Los Angeles, California.   

In a January 2007 rating decision, the RO granted an increased initial evaluation of 50 percent for PTSD, effective July 2004.  Despite the grant of this increased initial evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 50 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an initial rating higher than 50 percent for his service-connected PTSD.  

The most recent VA psychiatric examination was in April 2005, more than six years ago, and he alleges this disability is now considerably worse.  He therefore needs to be reexamined to reassess the severity of this disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, all updated VA outpatient records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.   Obtain all current VA outpatient records and associate them with the claims file.

2.  Then, afford the Veteran a VA examination to determine the current severity of his PTSD.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

Ask the examiner to discuss all findings in terms of the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


